DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to Applicant’s Response filed on September 23, 2021. Claims 11-15 and 17-26 are presently pending and are presented for examination.

Response to Amendments
In response to Applicant’s Amendments dated September 23, 2021, Examiner withdraws the previous claim objections; withdraws the previous objections to the abstract; withdraws the previous objections to the specification; maintains the previous claim interpretations under 35 U.S.C. 112(f); withdraws the previous 35 U.S.C. 101 rejections; maintains the previous prior art rejections for claims 11-15 and 18-20; and withdraws the previous prior art rejections for canceled claim 16 and for claim 17.

Response to Amendments
Applicant's arguments filed September 23, 2021 have been fully considered and are persuasive regarding the previous prior art interpretation, but they are not persuasive in view of the new prior art interpretation. 

Applicant argues that the prior art of record does not teach the newly added amendments to the independent claims; see Response at p. 9. Examiner respectfully disagrees. As discussed in more detail below, Schommer discloses a separate, automated embodiment which teaches the limitations of the amendments filed September 23, 2021; see Schommer at least at Fig. 3 and [0095]-[0098].

The remaining arguments are essentially the same as those addressed above and/or below and are unpersuasive for at least the same reasoning.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a positioning device… in claims 11, 17, 19, 22, and 25. Structure for this limitation may be found at least in Fig. 1, the device which can move the calibration panel.
at least one moving device… in claims 13. Structure for this limitation may be found in at least claim 14 (claim 4 of the original claim set). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Each of claims 23 and 26 recites the limitation no additional auxiliary device is required to align the target pattern correctly. First, it is unclear what the scope of the claim is, because this limitation describes what is not claimed rather than what is claimed. Second, it is unclear what an auxiliary device would be considered, because a clear definition has not been defined by the art, and the specification gives an example of a laser which is not itself always considered an auxiliary device. Third, the term “required” is a relative term which renders the claim indefinite, and because is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Fourth, the term “correctly” is a relative term which renders the claim indefinite, and because is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For at least these reasons, this limitation is indefinite in scope—rendering the associated claims indefinite.

Each of claims 23 and 26 recites the limitation so that a leveled measuring station is not required. First, it is unclear what the scope of the claim is, because this limitation describes what is not claimed rather than what is claimed. Second, it is unclear how a measuring station may be considered “leveled” when the station is not merely a floor, but comprises machinery. Third, the 

Each of claims 23 and 26 recites the limitation essentially horizontally and orthogonally. Third, the term “essentially” is a relative term which renders the claim indefinite, and because is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Each of claims 21 and 24 recites the limitations the beam, the axis, the measuring station, and the longitudinal axis.  There is insufficient antecedent basis for all of these limitations in each of the claims. 

Each of claims 22 and 25 recites the limitation the alignment of the vehicle. There is insufficient antecedent basis for this limitation in each of the claims.

Each of claims 23 and 26 recites the limitations the target pattern and a leveled measuring station. There is insufficient antecedent basis for these limitations in each of the claims.

Claim Rejections - 35 USC § 102
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2013/0325252 (hereinafter, “Schommer”; previously of record).

Regarding claim 11, Schommer discloses a calibrating device for calibrating vehicle assistance systems (see at least [0025]), comprising: 
at least one target pattern (see at least Fig. 3 and [0051]; calibrating panels and targets may have patterns); 
at least one sensor to detect a position and orientation of a vehicle to be measured with respect to the calibrating device (see at least [0029]); 
a positioning device positioning the at least one target pattern based on the position of the vehicle to be measured, which is detected by the at least one sensor, so that the at least one target pattern is situated with respect to the vehicle to be measured in a specified orientation at a specified position (see at least Fig. 3 and [0095]-[0098]; the control and regulating unit (i.e., positioning device) positions the target pattern relative to the vehicle to position everything at a specific orientation); and
at least one electronic display device to display the at least one target pattern optically (see at least Fig. 3 and [0095]-[0098]; the display is electronic); 
wherein based on data supplied by the at least one sensor, the positioning device determines a position, a size and an alignment of the at least one target pattern on the display device, and wherein the positioning device controls the display device so that the display device displays the at least one target pattern in the determined alignment and size at the determined position (see at least [0096]; the measuring units (i.e., the at least one sensor) sets the position and alignment, and size relative to the vehicle (the size changes relative to the vehicle as the panel moves), such that it is in a desired pre-defined position, and the actuators move the target pattern to the determined position).

Regarding claim 12, Schommer discloses all of the limitations of claim 1. Additionally, Schommer discloses wherein the at least one target pattern includes a static target pattern and/or a dynamic target pattern, the dynamic pattern being a tracking sequence (see at least [0088]; the dot pattern is a type of static pattern).

Regarding claim 13, Schommer discloses all of the limitations of claim 1. Additionally, Schommer discloses further comprising: 
at least one moving device configured to move the target pattern and/or the calibrating device mechanically to position the target pattern in the specified orientation at the desired position (see at least [0094]; the calibrating panel is moveable via toothed rails that allow movement in the horizontal and vertical directions).

Regarding claim 14, Schommer discloses all of the limitations of claim 1. Additionally, Schommer discloses wherein the moving device includes at least one wheel and/or at least one roller to move the target pattern and/or the calibrating device mechanically, the at least one wheel and/or the at least one roller being guided in at least one rail (see at least [0094]; the calibrating panel is moveable via toothed rails that allow movement in the horizontal and vertical directions).

Regarding claim 15, Schommer discloses all of the limitations of claim 1. Additionally, Schommer discloses wherein the moving device is configured to rotate the at least one target pattern about at least one axis (see at least [0101]; the moving device may be designed to rotate about one or more axis).

Regarding claim 17, Schommer discloses all of the limitations of claim 1. Additionally, Schommer discloses wherein the positioning device is configured to vary the display of the at least one target pattern on the at least one electronic display device to position the target pattern in the specified orientation at the specified position, the positioning device being configured to vary the size and/or the orientation and the position of the target pattern on the at least one electronic display device (see at least [0094] and [0097]-[0098]; the calibrating panel is moveable via toothed rails that allow movement in the horizontal and vertical directions. 

Regarding claim 18, Schommer discloses all of the limitations of claim 1. Additionally, Schommer discloses wherein the at least one sensor includes at least one camera to detect optically the vehicle to be measured (see at least [0028]-[0029]; the measuring unit (i.e., at least one sensor) records an image (the sensor is a camera) in order to determine the position and orientation of the vehicle).

Regarding claim 19, Schommer discloses all of the limitations of claim 1. Additionally, Schommer discloses a method for calibrating vehicle assistance systems (see at least [0025]), the method comprising:
(a) positioning a calibrating device in front of a vehicle to be measured, the calibrating device including at least one target pattern (see at least Fig. 3, element 60 and element 62), at least one sensor configured to detect a position and orientation of a vehicle to be measured with respect to the calibrating device (see at least Fig. 3, element 32), and a positioning device to position the at least one target pattern based on the position of the vehicle to be measured (see at least Fig. 3, elements 65, 66, 68, and 70), which is detected by the at least one sensor so that the at least one target pattern is situated with respect to the vehicle to be measured in a specified orientation at a specified position (see at least [0052]; the control unit configured to give instructions for positioning the pattern (i.e., the at least one target pattern) via sending instructions for orienting the panel to the operator. Any position/orientation given via the instructions is considered a specified orientation and position. The operation adjusts the ; 
(b) determining the position and the orientation of the vehicle with respect to the calibrating device using the at least one sensor (see at least [0029]); and 
(c) positioning the at least one target pattern so that it is situated in the specified orientation at the specified position with respect to the vehicle (see at least [0052]; the control unit configured to give instructions for positioning the pattern (i.e., the at least one target pattern) via sending instructions for orienting the panel to the operator. Any position/orientation given via the instructions is considered a specified orientation and position. The operation adjusts the position/orientation via the calibrating panel (i.e., positioning device) which comprises the pattern and is configured to position the panel); 
wherein the calibration device includes at least one electronic display device to display the at least one target pattern optically (see at least Fig. 3 and [0095]-[0098]; the display is electronic), and 
wherein based on data supplied by the at least one sensor, the positioning device determines a position, a size and an alignment of the at least one target pattern on the display device, and wherein the positioning device controls the display device so that that the display device displays the at least one target pattern in the determined alignment and size at the determined position (see at least [0096]; the measuring units (i.e., the at least one sensor) sets the position and alignment, and size relative to the vehicle (the size changes relative to the vehicle as the panel moves), such that it is in a desired pre-defined position, and the actuators move the target pattern to the determined position).

Regarding claim 20, Schommer discloses all of the limitations of claim 1. Additionally, Schommer discloses further comprising: attaching, prior to (b), a marking on the vehicle, the marking being marked on at least one location on a longitudinal driving axis of the vehicle (see at least [0027]; a wheel target is attached to the vehicle at the wheel (i.e., a longitudinal driving axis of the vehicle)).

Regarding claim 21, Schommer discloses all of the limitations of claim 19. Additionally, Schommer discloses wherein the beam is mounted so as to be rotatable about the axis, which is oriented orthogonally with respect to a plane of the measuring station, wherein by swiveling about the axis, the beam is oriented so that it is at a right angle with respect to the longitudinal driving axis of the vehicle (see at least Fig. 3 and [0096]-[0101]; there may be other beams with rotational capabilities in the x, y, and z, directions).

Regarding claim 22, Schommer discloses all of the limitations of claim 21. Additionally, Schommer discloses wherein the positioning device is configured to swivel the beam and the at least one sensor, which detects the position and the alignment of the vehicle with respect to the calibrating device (see at least Fig. 3 and [0096]-[0101]; there may be other beams with rotational capabilities in the x, y, and z, directions, and the control and regulating unit which controls each actuator may control the positioning of each beam and/or rail).

Regarding claim 23, Schommer discloses all of the limitations of claim 19. Additionally, Schommer discloses wherein no additional auxiliary device is required to align the target pattern correctly, so as to reduce a space required for a measuring station, and wherein the positioning device takes into account and compensates for elevation variations, so that a leveled measuring station is not required, at least one calibrating panel for facing the vehicle, and which is attached to a beam that extends essentially horizontally and orthogonally with respect to a longitudinal driving axis of the vehicle, and wherein the at least one target pattern are put on the at least one calibrating panel (see at least Fig. 3 and [0095]-[0101]; the control and regulating unit may adjust the elevation of the panel, and the pattern is disposed on the panel).

Regarding claim 24, Schommer discloses all of the limitations of claim 11. Additionally, Schommer discloses wherein the beam is mounted so as to be rotatable about the axis, which is oriented orthogonally with respect to a plane of the measuring station, wherein by swiveling about the axis, the beam is oriented so that it is at a right angle with respect to the longitudinal driving axis of the vehicle (see at least Fig. 3 and [0096]-[0101]; there may be other beams with rotational capabilities in the x, y, and z, directions).

Regarding claim 25, Schommer discloses all of the limitations of claim 23. Additionally, Schommer discloses wherein the positioning device is configured to swivel the beam and the at least one sensor, which detects the position and the alignment of the vehicle with respect to the calibrating device (see at least Fig. 3 and [0096]-[0101]; there may be other beams with rotational capabilities in the x, y, and z, directions, and the control and regulating unit which controls each actuator may control the positioning of each beam and/or rail).

Regarding claim 26, Schommer discloses all of the limitations of claim 11. Additionally, Schommer discloses wherein no additional auxiliary device is required to align the target pattern correctly, so as to reduce a space required for a measuring station, and wherein the positioning device takes into account and compensates for elevation variations, so that a leveled measuring station is not required, at least one calibrating panel for facing the vehicle, and which is attached to a beam that extends essentially horizontally and orthogonally with respect to a longitudinal driving axis of the vehicle, and wherein the at least one target pattern are put on the at least one calibrating panel (see at least Fig. 3 and [0095]-[0101]; the control and regulating unit may adjust the elevation of the panel, and the pattern is disposed on the panel).

Additional Relevant Art (Previously of Record)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2014/0184814 which relates to calibration reference patterns for vehicle camera settings and corresponding image conversions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663